Title: From James Madison to Thomas Jefferson, 8 December 1801
From: Madison, James
To: Jefferson, Thomas


Sir,Department of State 8 Decr. 1801
I have the honor to transmit herewith two copies of the second census (except for the State of Tennessee, which is not yet received) and to notice the following deviations from the law under which it was taken, affecting the uniformity of some of the returns.
The return for the counties of Dutchess, Ulster & Orange in the District of New York was not recd. at this office until the 21st. of Septr. last.
The return for a portion of Baltimore County in the District of Maryland was not recd. until the 19th. ult. The return for the western District of Virginia was not recd. in its present form until the 20th. of Octr. last.
The Marshal for the District of South Carolina did not take the Oath prescribed by law until three days after the date of his return.
In the return for the Indiana Territory, the population of some of its settlements is grouped together instead of being divided into classes.
It is proper that I should add, that I have no reason to suppose that the above irregularities have happened from culpable neglect in the Marshals themselves.
I have added to these copies an aggregate Schedule of the returns from each District and Territory. With perfect respect I remain Your most Obedient servant.
James Madison
 

   RC and enclosures (DNA: RG 46, President’s Messages, 7A-E1); enclosures (DNA: RG 233, President’s Messages, 7A-D1). RC in a clerk’s hand, except for JM’s complimentary close and signature. Enclosures are an “Enumeration of persons in the Several Districts of the United States” and individual census schedules for twenty-one districts (printed in Return of the Whole Number of Persons within the Several Districts of the United States [Washington, 1801; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols. to date; New York, 1958—). 1559]). Jefferson transmitted the RC and enclosures to Congress on 8 Dec. 1801 (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 1st sess., 13).

